Citation Nr: 0116470	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  95-35 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for abdominal pain with 
diarrhea and bloody stools, to include as a result of 
undiagnosed illness.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to July 
1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1995 rating decision by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
the VA shall make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under  a law administered by 
VA.  Where laws or regulations change after a claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board views the newly enacted legislation to be clearly 
more beneficial to the veteran.  Therefore, review of the 
veteran's claim under the new legislation is required before 
the Board may proceed with appellate review.  The Board also 
believes that the medical evidence of record does not allow 
for informed appellate review of the issue on appeal and that 
additional development, to include an appropriate VA medical 
examination, is necessary.  It is not unambiguously clear 
that either a medical examination or a medical opinion is 
unnecessary in deciding this claim.  An examination or 
opinion is treated as being necessary to make a decision on a 
claim if the evidence of record, including statements of the 
claimant, (i) contains competent evidence of current 
disability or persistent or recurring symptoms of disability; 
and (ii) indicates that disability or symptoms may be 
associated with active service; but (iii) does not contain 
sufficient medical evidence for a decision on the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000)(to be codified at 
38 U.S.C. § 5103A).

The Board is aware that the veteran failed to appear for a 
previously scheduled VA examination in January 1998.  The 
veteran is advised that failure to report for a scheduled 
examination may have consequences adverse to his claim.  38 
C.F.R. § 3.655 (2000).

In his September 1995 notice of disagreement, the veteran 
essentially requested a hearing before a local hearing 
officer at the RO.  Although the RO tried to clarify this 
matter in the September 1995 statement of the case, the Board 
finds that the veteran should be contacted and asked if he 
still requests a hearing.

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and take any action deemed necessary to 
comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
in this regard should include obtaining 
any pertinent VA and private medical 
records not already in the claims file.

2.  The RO should contact the veteran and 
clarify whether he desires to appear at 
an RO hearing.  If so, a hearing should 
be scheduled and the veteran should be 
notified of the date and time of such 
hearing.

3.  After completion of the above, the 
veteran should be afforded a VA 
examination to ascertain, if possible, 
the nature and etiology of his claimed 
symptomatology of abdominal pain with 
diarrhea and bloody stools.  It is 
imperative that the examiner review the 
claims file in connection with the 
examination, and all indicated special 
studies and tests are to be accomplished.  
All clinically perceptible indications of 
the claimed abdominal pain with diarrhea 
and bloody stools should be reported by 
the examiner.  After reviewing the claims 
file and examining the veteran, the 
examiner should clearly indicate whether 
or not the claimed abdominal pain with 
diarrhea and bloody stools can be 
attributed to a known diagnosis or must 
be attributed to undiagnosed illness.  If 
the examiner finds that the veteran's 
complaints of abdominal pain with 
diarrhea and bloody stools may be 
attributed to a known diagnosis, he or 
she should offer an opinion as to whether 
it is at least as likely as not that such 
current disorders are related to 
manifestations shown while the veteran 
was on active duty.  A detailed rationale 
for all opinions expressed should be 
furnished.

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  The RO should furnish the 
veteran with an appropriate supplemental 
statement of the case and afford him an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000 and to clarify matters 
of medical complexity.  The veteran has the right to submit 
additional evidence and argument in connection with the 
matters remanded by the Board.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


